DETAILED ACTION
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the contact conveyance rollers presses in a direction away from the continuous medium. However, as shown in figure 4 of the present application, it would appear that the pressing member presses the contact conveyance roller directly downward, and there is continuous medium directly downward from the contact conveyance roller. Thus, the pressing direction would not seem to be away from continuous medium but rather toward the medium. Examiner suspects that the claim is intending to refer to a portion of the contact conveyance roller that is not covered with medium, but this has not been claimed and renders the claim indefinite. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Koch et al. (7,044,059).

 	Regarding claim 1, Koch teaches a drying device comprising: 
a drum configured (fig. 1, item 2) to heat (col. 4, line 40) a continuous medium (fig. 1, note that any medium can be said to be “continuous” in that it has an elongated, unbroken surface) while conveying the continuous medium (see fig. 1), the continuous medium being wound around a circumferential surface of the drum (see fig. 1); 
a contact conveyance roller (fig. 1, item 3) configured to: 
contact the drum at a downstream end of a portion of the continuous medium wound around the circumferential surface of the drum in a conveyance direction of the continuous medium (see fig. 1, note conveyance direction); and 
convey the continuous medium separated from the drum (see fig. 1), the continuous medium being wound around the contact conveyance roller (see fig. 1); and 
a cooling device (fig. 1, item 19/17.2) configured to cool the contact conveyance roller (see fig. 1).

Regarding claim 2, Koch teaches the drying device according to claim 1, further comprising another contact conveyance roller (fig. 1, note that any number of rollers can be lined up in the configuration shown and that a hypothetical roller 4 can be located downstream of roller 3) configured to contact the contact conveyance roller (see fig. 1), wherein the contact conveyance roller is configured to press against the drum and said another contact conveyance roller to secure a position of an axis of the contact conveyance roller, wherein the contact conveyance roller is configured to rotate along with a rotation of the drum, and wherein said another contact conveyance roller is configured to rotate along with a rotation of the contact conveyance roller (see fig. 1, Note that this would be the case).

Regarding claim 3, Koch teaches the drying device according to claim 2, further comprising a pressing member configured to press the contact conveyance roller against the drum (see fig. 1, Note that there is necessarily an axle of the contact conveyance roller that maintains a pressure of the contact conveyance roller with the drum).  	Regarding claim 5, Koch teaches the drying device according to claim 1, wherein the cooling device includes a blower (fig. 1, item 17.2) that blows air onto the contact conveyance roller (see fig. 1). 	Regarding claim 6, Koch teaches the liquid discharge apparatus comprising: a liquid discharge unit configured to discharge a liquid onto a continuous medium; and the drying device according to claim 1, configured to dry the liquid adhering to the continuous medium (col. 1, lines 13-38).

Regarding claim 7, Koch teaches the according to claim 3, wherein the pressing member is configured to press the contact conveyance roller in a pressing direction away from the continuous medium would around the contact conveyance roller into the drum and the another contact conveyance roller (see claim 3 rejection).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Leighton (2013/0271542).
	
Regarding claim 4, Koch teaches drying device according to claim 3. Koch does not teach wherein the pressing member is a compression spring (see 112 rejection). Leighton teaches a pressing spring for maintaining a contact pressure of one roller on another roller (Leighton, see fig. 3). It would have been obvious to add the pressing spring disclosed by Leighton to the device of Koch because doing so would allow for the proper maintenance of contact pressure between the rollers of Koch. 

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. Applicant seemingly argues that Koch teaches a system where no components – not the drums 2, 3, 4 nor the air guides 12-14 and 17-19 – make contact with the print medium. Applicant cites to Koch’s mention of a “contactless transport” to evidence that the medium does not contact the drum or the contact conveyance roller, and as such, the drum and the contact conveyance roller are not in contact with each other because a gap between them would be necessary.
Examiner maintains that this is a mischaracterization of the art. Koch’s system is designed to prevent contact with the medium by the air guides, not by the drums themselves. Koch at col. 3, lines 43-46 states “when plastic sheets are printed, scratching of the surface of the sheets at the guiding devices can be prevented…A boundary layer of air carried along by the surface of the printing cylinder casing and the supporting air cushion under the sheet are drawn off ahead of the printing zone…so that the sheet can lie smoothly on the printing cylinder.” The disclosed draw off is performed by the suction box 15/16 immediately upstream of the area where the drums contact each other. 
Further, no system of the type disclosed by Koch uses pneumatic air supply from within the transport drums to suspend print media above the transport drums. Indeed, Koch makes no mention of internal air supplies within drums that would be required to lift print media off the drums throughout the entire conveyance path. 
Alternatively, it is clear from Koch’s figures 1 and 2 that all of the rollers are in contact in the conveyance direction, 
Examiner maintains that Koch’s drum 2 and contact conveyance roller 3 are in contact when a medium is not directly between them. The standing prior art rejection is maintained.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853